DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kojiro Katayama et al (US 20060107088 A1).

Regarding claim 1, Katayama et al discloses an information processing apparatus (Fig. 2 Center System) comprising circuitry configured to:
generate an abnormal end file in response to an occurrence of an abnormal
end of a process being executed, the abnormal end file indicating an occurrence state
of the abnormal end (¶ [81] generation of file indicating a failure);
extract a part of information from the generated abnormal end file (¶ [81-82] “The information is transmitted, as an event indicating the occurrence of the failure, to the center server 110);
write the extracted information as abnormal information in a memory (¶ [82] adding failure event to “list” which indicates the information being stored to a database of the memory);
read the abnormality information from the memory (¶ [82]; see also ¶ [209] explaining the reading of stored information from memory to implement desired functions); and
display the abnormality information on a display (¶ [82]).

Regarding claim 6, Katayama et al discloses a method for detecting an abnormality, executed by an information processing apparatus (see rejection of claim 1), the method comprising:
generating an abnormal end file in response to an occurrence of an abnormal end of a
process being executed, the abnormal end file indicating an occurrence state of the abnormal
end (see rejection of claim 1);
extracting a part of information from the generated abnormal end file (see rejection of claim 1);
writing the extracted information as abnormal information in a memory (see rejection of claim 1);
reading the abnormality information from the memory (see rejection of claim 1); and
displaying the read abnormality information on a display (see rejection of claim 1).

Regarding claim 7, Katayama et al discloses a non-transitory recording medium storing a plurality of program codes which, when executed by one or more processors, causes the processors to perform a method for detecting an abnormality, executed by a computer (¶ [253-254]), the method comprising:
generating an abnormal end file in response to an occurrence of an abnormal end of a
process being executed, the abnormal end file indicating an occurrence state of the abnormal
end (see rejection of claim 1);
extracting a part of information from the generated abnormal end file (see rejection of claim 1);
writing the extracted information as abnormal information in a memory (see rejection of claim 1);
reading the abnormality information from the memory (see rejection of claim 1); and
displaying the read abnormality information on a display (see rejection of claim 1).

Allowable Subject Matter

Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/
Primary Examiner, Art Unit 2675                                                                                                                                                                                           

July 2, 2022